DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-19 and 22-25 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered. Claims 7-10 remain allowed for reasons already of record. The allowability of claims 1, 3-6, 11-18 and 22-24 are withdrawn.
 
Response to Arguments
	Applicant’s remarks dated 27 September 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 19, 20, 22 and 25 under 35 U.S.C. 103 over Semeri in view of Choi and Jang is MAINTAINED and updated below. The subject matter from claim 3 incorporated into 19 is not enough for why claim 1 is allowable, and as such not persuasive for the allowability of claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19 (and those dependent thereon due to the dependency of such), it is indefinite as to the length/width of the graphene domains as they are defined as 10nm to 10microns and then elsewhere as 5 nm to 35 microns. It is being construed as being 5 nm to 35 microns for the purposes of compact prosecution.
As to claims 23-24, the same holds true as in claim 19 as these claims are trying to re-define the domain size.
Further to claims 23-25, the claims are also trying to re-define the interlayer spacing which in the independent claims is <0.34, but broader in <0.4 in these dependent claims. The narrower limitation is how they are being construed for the purposes of compact prosecution.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 11, 12, 19, 20, 22 and 25 are rejected under 35 U.S.C. 103 over Semieri in view of Choi and optionally in view of Jang.
Regarding claims 1, 3, 6, 11, 19, 20, 22 and 25, Semieri discloses a method of producing graphene nanoribbons (meeting graphene sheets, Semieri at “Title”) comprising:

B) Heat treating said mass of halogenated pyrene at 150 C (Semieri at 17845 L col) on a silver substrate, and to a second temperature at 405 C (Semieri at “Fig. 3(B)”) to form graphene domains dispersed in a disordered matrix of hydrocarbon molecules, wherein said graphene domains are each composed of one plane of hexagonal carbon atoms or fused aromatic rings having a length of 10 nm (Semieri at 17848 R col).
However, Semieri does not expressly that there is a separation and isolation of said planes of hexagonal carbon atoms or fused aromatic rings to recover graphene sheets from said disordered matrix. Though it would be considered to be within the level of ordinary skill in the art to separate the graphene from the catalyst substrate thusly isolating the nanoribbons from each other for usage.
To the extent Semieri does not obviously disclose such, Jang in a method of forming graphene discloses usage of exfoliation to isolate and separate the graphene layers (Jang at “Abstract”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Semieri in view of the exfoliation of Jang. The teaching or suggested motivation in doing so being formation of platelets from the ribbons (Jang at 2:45-50). 
Smeireri does not expressly state a halogenated PAH nor usage of the claimed catalysts.
Choi in a method of making graphene sheets discloses usage of halogenated anthracene (Choi at [0032] & [0059] such that it is solid after CVD) and usage of graphitizing catalysts during heat treatment (Choi at [0052]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Smeireri in view of the halogenated PAH and catalyst of Choi. The teaching or suggested motivation in doing so is alignment of the material (Choi at [0059]).

Turning to claim 4, the domains are separated by ~1 nm (17850 R col as these are the width of the GNRs which then defines the inter-graphene spacing).
Concerning claim 12, as Semieri is silent with respect to impurities the obtained GNR is considered to still be pristine absent evidence to the contrary.

Claims 13-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Semieri and Choi (with or without Jang) as applied to claim 1 above, and in further view of Burton.
Regarding claims 13-18 and 23, Semieri, Choi nor Jang expressly state usage of chemical means.
Burton in a method of forming graphene discloses usage of functionalizing with carboxylic acid, NH2, bromide, hydroxyl, or 2-azidoethano, 2-azidopropan-1-amine (an aliphatic amine), aryl silane; Burton at [0038], [0093]-[0094], [0128]).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Semieri and Choi (with or without Jang) as applied to claim 1 above and in further view of Yang.
Regarding claim 5, neither Semieri, Choi nor Jang disclose functionalization of the obtained graphene after step b.
Yang in a method of forming graphene discloses functionalization of graphene (Yang at “Abstract” & [0031]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective
 filing date of the instantly claimed invention to perform the method of Semieri and Choi in view of the functionalization of Yang. The teaching or suggested motivation in doing so being reduction in UD
 degradation, increased adhesion, and decreased fouling (Yang at [0034]).

Conclusion
Claims 1, 3-6, 11-20, 22 and 25 are rejected. Claims 7-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759